DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of: 
Group 1 for examination, and 
the second species direct to an Imprint caused by applying a separate material to the screen mesh, as in claims 4 and 5 
in the reply filed on 11/08/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
The drawings must show every feature of the invention specified in the claims.  Therefore, the imprint of claims 1, 3, 4, 5, and 6 must be shown with appropriate reference character or the feature(s) canceled from the claim(s).  No new matter should be entered.
The specification explains that fig. 1 shows visible markers 10 and a ground pattern 12, but the figure is not detailed enough to show any distinction between 10, 12, and 14. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
Each drawing figure should be labeled and/or clear while being satisfactory for reproduction characteristics (see non-limiting examples below of figures that are not clear). 
In the instant application, Figs 18-21 have multiple figures per page with only one of the figures labeled. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


    PNG
    media_image1.png
    825
    496
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    723
    478
    media_image2.png
    Greyscale

Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 2, 3, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 13 of U.S. Patent No. 9,175,509 in view of PG Pub. US 2013/0276996 A1 – Huang et al., hereinafter Huang. 

Regarding claim 1. (Original):
Clarren teaches a screen product (Claims 1, 13) comprising: 
a screen (Claims 1, 13) configured to be removably received by a frame (Claims 1, 13), the screen comprising: 
a plurality of longitudinal threads (Claims 1, 13) that extend along a first direction; and 
a plurality of widthwise threads (Claims 1, 13) that extend along a second direction that is perpendicular (Claims 1, 13) to the first direction; 
wherein the longitudinal threads and the widthwise threads are configured to achieve a first transparency (Claims 1, 13) and
wherein the screen product is configured to be used in a door or window opening (Claims 1, 13) to provide a visible indication (Claims 1, 13) of presence of the screen product due to differences in light attenuation (Claims 1, 13) by the first and second transparencies and not due to color or hue of the screen product.
Clarren does not teach an imprint;
wherein the longitudinal threads and the widthwise threads are configured to achieve a first transparency and the imprint achieves a second transparency that is different from the first transparency; 

However, Huang teaches an imprint (Paragraph [0011]); 
wherein the imprint achieves a second transparency that is different from the first transparency; wherein the first and second transparencies are operable to produce a visually perceptible difference between the first and second transparencies when the screen product is viewed (Paragraph [0033]; the mesh screen assembly 100 is capable of providing different visibilities therethrough when viewing from the front and back sides, respectively. As such, the size of each of the apertures 40 can be designed to allow a person standing at the front side of the mesh screen assembly 100 to be able to see through the apertures 40 in the mesh screen assembly 100, and to prevent a person standing at the back side of the mesh screen assembly 100 from being able to see through the apertures 40 in the mesh screen assembly 100.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screen product of primary reference Clarren with the imprint of secondary reference Huang. One of ordinary skill in the art would have been motivated to make this modification in order to arrive at a low-cost, mass-producible screen product (Huang [0008], referring to [0006] and [0007]).

Regarding claim 2. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
Furthermore, Clarren teaches a frame (Claim 1) that defines an exterior portion.

Regarding claim 3. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
imprint has a variation in density (Claim 8).

Regarding claim 4. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
However, Clarren does not teach that the imprint is bonded to the screen using a heat set.
However, Huang teaches that the imprint is bonded to the screen using a heat set (Fig 6).
	
Regarding claim 5. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
Furthermore, Huang teaches that the imprint is chemically bonded to the screen (Fig 6).
(However, Huang would not have taught this except that the applicant redefined the term “chemically bonded” to mean “melted together” in Paragraph [0045] of the applicant’s specification.)

Regarding claim 6. (Original):
Clarren teaches a screen product (Claims 1, 13) comprising: 
a screen (Claims 1, 13) configured to be removably received by a frame Claims 1, 13), the screen comprising: 
a plurality of longitudinal threads (Claims 1, 13) that extend along a first direction; and 
a plurality of widthwise threads (Claims 1, 13) that extend along a second direction that is perpendicular (Claims 1, 13) to the first direction, wherein the longitudinal threads and the widthwise threads are weaved to form a mesh (Claims 1, 13) that includes a first pattern (Claims 1, 13) configured to achieve a first transparency (Claims 1, 13), and 
wherein the screen product is configured to be used in a door or window opening to provide a visible indication (Claims 1, 13) of presence of the screen product due to differences in light attenuation (Claims 1, 13) by the first and second transparencies and not due to color or hue of the screen product.
Clarren does not teach wherein the mesh includes an imprint that is different from the first pattern and configured to achieve a second transparency that is different from the first transparency; 
wherein the first and second transparencies are operable to produce a visually perceptible difference between the first and second transparencies when the screen product is viewed.
However, Huang teaches the mesh (Paragraph [0008]) includes an imprint (Paragraph [0011]) that is different from the first pattern and configured to achieve a second transparency that is different from the first transparency (Paragraph [0033]; the mesh screen assembly 100 is capable of providing different visibilities therethrough when viewing from the front and back sides, respectively. As such, the size of each of the apertures 40 can be designed to allow a person standing at the front side of the mesh screen assembly 100 to be able to see through the apertures 40 in the mesh screen assembly 100, and to prevent a person standing at the back side of the mesh screen assembly 100 from being able to see through the apertures 40 in the mesh screen assembly 100.); 
wherein the first and second transparencies are operable to produce a visually perceptible difference (Paragraph [0033]; different visibilities) between the first and second transparencies when the screen product is viewed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imprint of primary reference Clarren with the imprint of secondary reference Huang. One of ordinary skill in the art would have been motivated to make this modification in order to arrive at a low-cost, mass-producible screen product (Huang [0008], referring to [0006] and [0007]).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites in part “…wherein the longitudinal threads and the widthwise threads are configured to achieve a first transparency…”. It is unclear whether the longitudinal threads and the widthwise threads achieve an equivalent first transparency independently, or if the widthwise threads achieve the first transparency alone, or if the longitudinal threads and the widthwise threads cooperate to achieve the first transparency. Examiner suggests amending to include language found in claim 6 of the instant application, and claims 1 and 13 of applicant’s 509 patent “wherein the longitudinal threads and the widthwise threads are weaved to form a mesh that includes a first pattern configured to achieve a first transparency” Please amend for clarity.

Claims 2-5 are rejected as they depend from rejected claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 9,175,509 – Clarren et al., hereinafter Clarren. in view of PG Pub. US 2013/0276996 A1 – Huang et al., hereinafter Huang.

Regarding claim 1. (Original):
Clarren teaches a screen product (Column 1, line 27) comprising: 
a screen (Column 1, line 28) configured to be removably received by a frame, the screen comprising: 
a plurality of longitudinal threads (Column 1, line 29; Claims 1, 13) that extend along a first direction; and 
a plurality of widthwise threads (Column 1, line 30; Claims 1, 13) that extend along a second direction that is perpendicular (Column 1, line 31) to the first direction; 
wherein the longitudinal threads and the widthwise threads are configured to achieve a first transparency (Column 1, line 34) and
door or window opening (Fig 1, 14) to provide a visible indication (Column 1, line 22) of presence of the screen product due to differences in light attenuation (Column 12, line 10) by the first and second transparencies and not due to color or hue of the screen product.
Clarren does not teach an imprint;
wherein the longitudinal threads and the widthwise threads are configured to achieve a first transparency and the imprint achieves a second transparency that is different from the first transparency; 
wherein the first and second transparencies are operable to produce a visually perceptible difference
However, Huang teaches an imprint (Paragraph [0011]); 
wherein the imprint achieves a second transparency that is different from the first transparency; wherein the first and second transparencies are operable to produce a visually perceptible difference between the first and second transparencies when the screen product is viewed (Paragraph [0033]; the mesh screen assembly 100 is capable of providing different visibilities therethrough when viewing from the front and back sides, respectively. As such, the size of each of the apertures 40 can be designed to allow a person standing at the front side of the mesh screen assembly 100 to be able to see through the apertures 40 in the mesh screen assembly 100, and to prevent a person standing at the back side of the mesh screen assembly 100 from being able to see through the apertures 40 in the mesh screen assembly 100.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screen product of primary reference Clarren with the imprint of secondary reference Huang. One of ordinary skill in the art would have been motivated to 

Regarding claim 2. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
Furthermore, Clarren teaches a frame (Column 1, line 28) that defines an exterior portion.

Regarding claim 3. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
Furthermore, Clarren teaches that the imprint has a variation in density (Fig 6B, 10, 12).

Regarding claim 4. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
However, Clarren does not teach that the imprint is bonded to the screen using a heat set.
However, Huang teaches that the imprint is bonded to the screen using a heat set (Fig 6).
	
Regarding claim 5. (Original):
The combination of Clarren and Huang teaches all limitations of claim 1.
Furthermore, Huang teaches that the imprint is chemically bonded to the screen (Fig 6).
(However, Huang would not have taught this except that the applicant redefined the term “chemically bonded” to mean “melted together” in Paragraph [0045] of the applicant’s specification.)

Regarding claim 6. (Original):
Clarren teaches a screen product (Column 12, line 54) comprising: 
screen (Column 12, line 55) configured to be removably received by a frame (Column 12, line 55), the screen comprising: 
a plurality of longitudinal threads (Column 12, line 57) that extend along a first direction; and 
a plurality of widthwise threads (Column 12, line 58) that extend along a second direction that is perpendicular (Column 12, line 59) to the first direction, wherein the longitudinal threads and the widthwise threads are weaved to form a mesh (Column 12, line 61) that includes a first pattern (Column 12, line 62) configured to achieve a first transparency (Column 12, line 62), and 
wherein the screen product is configured to be used in a door or window opening to provide a visible indication (Column 13, line 6) of presence of the screen product due to differences in light attenuation (Column 12, line 10) by the first and second transparencies and not due to color or hue of the screen product.
Clarren does not teach wherein the mesh includes an imprint that is different from the first pattern and configured to achieve a second transparency that is different from the first transparency; 
wherein the first and second transparencies are operable to produce a visually perceptible difference between the first and second transparencies when the screen product is viewed.
However, Huang teaches the mesh (Paragraph [0008]) includes an imprint (Paragraph [0011]) that is different from the first pattern and configured to achieve a second transparency that is different from the first transparency (Paragraph [0033]; the mesh screen assembly 100 is capable of providing different visibilities therethrough when viewing from the front and back sides, respectively. As such, the size of each of the apertures 40 can be designed to allow a person standing at the front side of the mesh screen assembly 100 to be able to see through the apertures 40 in the mesh screen assembly 100, and to prevent a person standing at the back side of the mesh screen assembly 100 from being able to see through the apertures 40 in the mesh screen assembly 100.); 
visually perceptible difference (Paragraph [0033]; different visibilities) between the first and second transparencies when the screen product is viewed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imprint of primary reference Clarren with the imprint of secondary reference Huang. One of ordinary skill in the art would have been motivated to make this modification in order to arrive at a low-cost, mass-producible screen product (Huang [0008], referring to [0006] and [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         




/DANIEL P CAHN/              Supervisory Patent Examiner, Art Unit 3634